Citation Nr: 0001353	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  

The appeal arises from a rating decision dated in October 
1995, in which the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation for that disability, effective June 21, 1995.  The 
veteran subsequently perfected an appeal of that decision, 
disagreeing with the rating assigned for post-traumatic 
stress disorder; and the Board of Veterans' Appeals (Board) 
remanded the case in April 1997.  In a May 1999 rating 
decision, the RO granted a 50 percent evaluation for post-
traumatic stress disorder, effective in June 21, 1995.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's post-traumatic stress disorder is 
productive of no more than considerable social and industrial 
impairment.  

3.  The veteran's post-traumatic stress disorder is not 
productive of flattened affect; panic attacks more than once 
a week; difficulty in understanding complex commands; 
impairment of memory; impaired abstract thinking; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic; persistent delusions or 
hallucinations; gross impairment in thought processes; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; impaired impulse control 
with periods of violence; suicidal or homicidal ideation or 
being in persistent danger of hurting himself or others; 
depressed mood which affects his ability to function 
independently, appropriately and effectively; or difficulty 
in adapting to stressful circumstances in a work or a 
worklike setting.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 9411 (1996); 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board further finds that the VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's post-traumatic stress 
disorder.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in October 1995 and subsequent 
rating decisions or supplemental statements of the case, the 
RO addressed all of the evidence of record.  Thus, he was not 
harmed by the absence of a "staged" rating.  See Fenderson 
v. West, 12 Vet. App. 119.  Additionally, in reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concluded that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

The Board notes that the criteria for evaluating the severity 
of mental disorders were changed while the current appeal was 
pending.  Additionally, the RO has considered both the new 
and old criteria in evaluating the disability at issue since 
the veteran filed the current claim for an increased rating; 
and a supplemental statement of the case issued in May 1999, 
includes both the new and old diagnostic criteria.  The Board 
also notes that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider both the new and old regulations in 
evaluating the veteran's claim.  Additionally, in Rhodan v. 
West, 12 Vet. App. 55, (1998), the Court held that the Board 
could not apply the revised rating schedule to a claim prior 
to the effective date of the liberalizing legislation.  

Under the previous provisions of Diagnostic Code 9411, a 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating is warranted where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent disability rating is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the current provisions of Diagnostic Code 9411, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 evaluation; 
the criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  38 C.F.R. Part 4 (1999).  

While the veteran is receiving disability benefits from the 
Social Security Administration, which indicates that he was 
determined to be unemployable, the preponderance of the 
evidence is against finding that he has total social and 
industrial impairment due to his service-connected post-
traumatic stress disorder.  Records from the Social Security 
Administration indicate that the veteran was awarded 
disability benefits from the Social Security Administration 
on the basis of a primary diagnosis of affective disorders 
and a secondary diagnosis of anxiety related disorders.  
Thus, the determination by the Social Security Administration 
that the veteran was unemployable was not based solely on his 
diagnosis of post-traumatic stress disorder, an anxiety 
disorder.  See American Psychiatric Association: Quick 
Reference to the Diagnostic Criteria from DSM-IV, 25-26 
(1994).  

Additionally, the medical records received from the Social 
Security Administration include the report of a medical 
examination dated in May 1998.  That physician related that 
work in a stressful environment would be difficult because of 
the veteran's post-traumatic stress disorder.  The physician 
also indicated that the veteran should avoid strenuous 
activities until his blood pressure was better controlled and 
that he could not perform strenuous activity because of 
congestive heart failure.  He added that work requiring 
prolonged walking, climbing, carrying, etc., would be 
difficult for the veteran because of peripheral vascular 
disease and intermittent claudication.  Thus, some employment 
impairment was attributed to disorders other than post-
traumatic stress disorder.  

According to a medical report from the Social Security 
Administration dated in September 1993, the veteran's 
affective disorder and anxiety disorder caused marked 
restriction of activities of daily living and difficulties in 
maintaining social functioning.  Also, there were often 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner in work 
settings or elsewhere.  It was also noted that he once or 
twice had episodes of deterioration or decompensation in work 
or work-like settings which caused him to withdraw from that 
situation to experience an exacerbation of signs and 
symptoms.

Another record associated with the veteran's claim for 
benefits from the Social Security Administration dated in 
March 1998 shows that an examiner indicated that there had 
been significant medical improvement since 1993 and that the 
veteran's case should be discontinued.  The examiner also 
indicated that the disorders upon which the medical 
disposition were based were affective disorders and 
personality disorders.  He did not indicate that anxiety 
related disorders were factors.  It was reported that the 
veteran had inflexible and maladaptive personality traits 
which caused either significant impairment in social or 
occupational functioning or subjective distress evidenced by 
an impulse disorder.  

Regardless of the diagnoses and absence of a diagnosis of an 
anxiety related disorder, the March 1998 examiner also 
related that there was no evidence that there would be 
decompensation in a work situation.  Additional reports show 
that the veteran experienced moderate limitation in his 
activities of daily living, marked limitation in maintaining 
social functioning, and deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner in work settings or elsewhere only seldom.  
It was also noted that he never had episodes of deterioration 
or decompensation in work or work-like settings which caused 
him to withdraw from that situation to experience an 
exacerbation of signs and symptoms.  According to the report, 
he was not significantly limited in understanding and memory 
or sustained concentration and persistence except for being 
moderately limited in his ability to perform activities 
within a schedule, maintain regular attendance and be 
punctual with customary tolerances and his ability to 
complete a normal workday and workweek without interruptions 
from psychologically based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods.  In social interaction, he was described as 
markedly limited in his ability to interact appropriately 
with the general public and moderately limited in his ability 
to accept instructions and respond appropriately to criticism 
from supervisors.  Otherwise, he was considered "not 
significantly limited" in social interaction.  As for 
adaptation, he was mostly considered not to be significantly 
impaired except for his ability to set realistic goals or 
make plans independently of others, which was described as 
moderately limited.  The examiner concluded that the veteran 
had the intellectual ability to understand, retain and carry 
out instructions in a work setting and that he was capable of 
performing tasks in a setting that did not emphasize social 
interaction.  

Another private physician performed a psychiatric examination 
of the veteran in May 1998; and the report of that 
examination is associated with the records from the Social 
Security Administration.  The examiner related that there was 
no marked impairment in the veteran's ability to perform the 
usual activities of daily living but that he wanted to be 
taken care of and his wife took care of him.  The examiner 
also reported that the veteran's social functioning seemed 
markedly limited according to the veteran and his wife's 
descriptions and that they only dealt with family.  
Additionally, it was noted that the veteran's concentration 
was sufficiently adequate to handle tasks but that he did not 
wish to do anything.  Significantly, the examiner added that 
there was no evidence that there would be any deterioration 
or decompensation in a work-like setting except for the 
veteran's marked unwillingness to assume any responsibility.  
In addition to post-traumatic stress disorder, the examining 
physician diagnosed dysthymic disorder and impulse control 
disorder.  

Thus, while the Social Security Administration originally 
granted disability benefits in 1993 at least in part due to 
post-traumatic stress disorder, the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder was not filed until 1995 and the preponderance of 
the evidence on which the 1993 decision by the Social 
Security Administration and subsequent evidence dated after 
1995 is against finding that the veteran's post-traumatic 
stress disorder is productive of total social and industrial 
impairment.  

The Board also notes that the veteran has not been consistent 
in reporting his employment history.  According to the report 
of the private examination in May 1998, the veteran reported 
not having worked since 1992 when he was fired from a job as 
a security guard when he had an argument with his supervisor.  
The veteran also reported, at that time that he had had only 
three jobs since service and that the longest job lasted two 
years.  However, according to a letter dated in August 1993 
from a private psychiatrist, the veteran had worked as a 
security guard for 20 years.  Also, at the August 1995 VA 
examination, the veteran related that he was unemployed for a 
year after he was separated from service but then worked in a 
salt plant as a laborer and a forklift operator for two 
years.  He added that he then worked as a security guard and 
bus driver but had not worked for the previous four to five 
years.  

Moreover, according to private medical records dated in 
February 1994, April 1995, August 1994 and November 1995, the 
veteran's impairment was moderate.  At a VA examination in 
July 1997, the examiner reported that the veteran was 
experiencing chronic post-traumatic stress disorder.  The 
examiner reported that the veteran's responses, on the 
Minnesota Multiphasic Personality Inventory (MMPI-2), to 
items that lean on validity scales suggested that he was 
honest and forthright in his current level of emotional 
distress.  The Board notes that the July 1997 VA examiner 
diagnosed major depressive disorder in addition to post-
traumatic stress disorder.  The July 1997 VA examiner related 
that the symptoms of post-traumatic stress disorder that 
likely impaired the veteran's occupational functioning 
included social isolation, feeling cut off from others, anger 
problems and constant rumination regarding Vietnam 
experiences and subsequent concentration problems.  

The July 1997 VA examiner also assigned a GAF of 53.  The 
Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 53 is defined as "moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co-workers)."

Thus, there is probative medical evidence that supports 
finding that the veteran's post-traumatic stress disorder is 
productive of no more than moderate social and industrial 
impairment.  There is also evidence which supports finding 
that that disorder is productive of severe impairment.  

The veteran underwent a VA examination in August 1995.  The 
examining psychologist related that the veteran reported 
symptoms associated with severe, chronic post-traumatic 
stress disorder.  At that time, the veteran's complaints 
included diminished activity, feeling of detachment, 
emotional numbness, sense of a foreshortened future, 
difficulty falling asleep and irritability.  The examiner 
diagnosed chronic severe post-traumatic stress disorder.  

While the August 1995 examination report included a 
discussion of the veteran's history, subjective complaints 
and the results of various diagnostic tests, it does not 
appear that a mental status examination was performed.  
Therefore, the Board does not find the psychologist's 
conclusion that the veteran's post-traumatic stress disorder 
was severe as probative as the conclusion of the July 1997 VA 
examiner who conducted a mental status examination.  
Moreover, the preponderance of the medical evidence which 
specifically addresses the severity of the veteran's post-
traumatic stress disorder shows that moderate more closely 
describes the severity of such disorder than severe.  As 
discussed above, reports associated with the veteran's claim 
for benefits from the Social Security Administration show 
that, in most of areas measured, impairment or limitations 
were determined to be no more than moderate by examiners.  
Therefore, the Board finds that the old criteria for an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder are not met.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1996); VA O.G.C. Prec. 9-93 (November 9, 1993).

As for whether the current diagnostic criteria for a rating 
in excess of 50 percent for post-traumatic stress disorder 
are met, a private medical record dated in April 1995 shows 
that the veteran had unfocused homicidal ideation at that 
time.  An examiner in November 1995 related that the veteran 
had no suicidal or homicidal ideation at that time.  

At the VA examination in August 1995, at which the examining 
psychologist related that the veteran reported symptoms 
associated with severe, chronic post-traumatic stress 
disorder, the veteran's complaints included diminished 
activity, feeling of detachment, emotional numbness, sense of 
a foreshortened future, difficulty falling asleep and 
irritability.  The other VA examination in July 1997 revealed 
that the veteran was well-groomed and oriented to person, 
place and time.  His judgment was intact, and his speech 
rate, tone and volume were within normal limits.  His affect 
was fully ranged, but he described a mildly depressed mood.  
While he had a history of suicidal thoughts, he denied any 
suicidal ideation or intent at the time of the VA 
examination.  He also denied any history of auditory or 
visual hallucinations other than occasionally hearing his 
name called.  The examiner commented that the veteran's 
hearing his name called was likely a perceptual aberration as 
a result of his hypervigilance to threat and did not 
constitute true hallucinatory phenomena.  

As discussed above, additional reports, associated with the 
veteran's claim for benefits from the Social Security 
Administration and dated in 1998, show that the veteran 
experienced moderate limitation in his activities of daily 
living, marked limitation in maintaining social functioning, 
and deficiencies of concentration, persistence or pace 
resulting in failure to complete tasks in a timely manner in 
work settings or elsewhere only seldom.  It was also noted 
that the veteran was not significantly limited in 
understanding and memory or sustained concentration and 
persistence except for being moderately limited in his 
ability to perform activities within a schedule, maintain 
regular attendance and be punctual with customary tolerances 
and his ability to complete a normal workday and workweek 
without interruptions from psychologically based symptoms and 
to perform at a consistent pace without an unreasonable 
number and length of rest periods.  With regard to social 
interaction, the veteran was described as markedly limited in 
his ability to interact appropriately with the general public 
and moderately limited in his ability to accept instructions 
and respond appropriately to criticism from supervisors but 
was otherwise considered not significantly impaired in social 
interaction. 

Another private physician performed a psychiatric examination 
of the veteran in May 1998.  Mental status examination 
revealed that the veteran's mood was one of irritability and 
anger.  His speech showed limited spontaneity, but his 
thought content showed no gross abnormalities.  There was no 
evidence of delusions or hallucinations.  He was oriented for 
time, place and person; and his memory for recent and past 
events was adequate.  His ability to pay attention was 
intact; and his concentration was clinically adequate.  The 
May 1998 examiner related that there was no marked impairment 
in the veteran's ability to perform the usual activities of 
daily living but that he wanted to be taken care of and his 
wife took care of him.  The examiner also reported that the 
veteran's social functioning seemed markedly limited 
according to the veteran and his wife's descriptions and that 
they only dealt with family.  Additionally, it was noted that 
the veteran's concentration was sufficiently adequate to 
handle tasks but that he did not wish to do anything. 

Thus, the preponderance of the evidence is against finding 
that the veteran's post-traumatic stress disorder is 
productive of flattened affect; panic attacks more than once 
a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory; impaired 
abstract thinking; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic; persistent 
delusions or hallucinations; gross impairment in thought 
processes and intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); or disorientation to time or place.  While there is 
evidence of impaired impulse control as shown by a history of 
violence towards his family noted in 1993 medical records, 
the evidence pertinent to the current claim shows that he has 
been diagnosed with an impulse control disorder separate from 
post-traumatic stress disorder.  Additionally, while there is 
evidence of suicidal thoughts and unfocused homicidal 
ideation on one occasion, the preponderance of the evidence 
is against finding that the veteran is in persistent danger 
of hurting himself or others.  While the veteran's mood has 
been characterized as depressed, he has been diagnosed with 
major depressive episode, a nonservice-connected disorder.  
Moreover, his depression does not appear to affect his 
ability to function independently, appropriately and 
effectively.  While there is also some evidence of his having 
difficulty in adapting to stressful circumstances in a work 
or a worklike setting, the preponderance of the evidence is 
against finding that he has such difficulty due to post-
traumatic stress disorder.  Thus, the Board finds that the 
preponderance of the evidence is against finding that the new 
criteria for a rating higher than 50 percent for post-
traumatic stress disorder under Diagnostic Code 9411 are met.  

Additionally, as noted above, the July 1997 VA examiner 
diagnosed major depressive disorder and post-traumatic stress 
disorder and assigned a GAF of 53.  Again, a GAF of 53 is 
defined as "moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  Thus, the criteria for a GAF of 53 most closely 
approximate the criteria for a 50 percent evaluation under 
the current provisions of Diagnostic Code 9411.  Therefore, 
the Board finds that a rating higher than 50 percent for 
post-traumatic stress disorder is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder.  

Finally, because the reference to the Quick Reference to the 
Diagnostic Criteria from DSM-IV while relevant is not 
dispositive of the issue, the Board finds any violation of 
Thurber v. Brown, 5 Vet. App. 119 (1993), is not prejudicial 
to the veteran.  Junstrom v. Brown, 6 Vet. App. 264 (1994).  


ORDER

The appeal is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

